


110 HR 4929 IH: To amend the Tariff Act of 1930 to clarify that the

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4929
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Whitfield of
			 Kentucky introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Tariff Act of 1930 to clarify that the
		  antidumping and countervailing duty laws apply to the production of
		  low-enriched uranium, and for other purposes.
	
	
		1.Production of low-enriched
			 uranium
			(a)Antidumping
			 dutySection 731 of the
			 Tariff Act of 1930 (19 U.S.C. 1673) is amended in the last sentence—
				(1)by inserting
			 (a) after includes; and
				(2)by inserting
			 before the period at the end the following: , and (b) any contract or
			 transaction for the production of low-enriched uranium.
				(b)Countervailing
			 dutySection 771 of that Act (19 U.S.C. 1677) is amended in
			 paragraph (5) by adding at the end the following:
				
					(G)Purchase of
				goodsFor purposes of
				subparagraphs (D)(iv) and (E)(iv) of this paragraph (5), the phrases
				purchasing goods and goods are purchased include
				a contract or transaction involving payment for the production of low-enriched
				uranium.
					.
			(c)Application to
			 pending proceedingsThe
			 amendments made by this section apply in all pending or resumed antidumping and
			 countervailing duty proceedings, including investigations, and in all appeals
			 that have not become final and conclusive as of the date of enactment of this
			 Act.
			(d)Application to
			 NAFTA countriesPursuant to
			 Article 1902 of the North American Free Trade Agreement and section 408 of the
			 North American Free Trade Agreement Implementation Act (19 U.S.C. 3438), the
			 amendments made by this section shall apply with respect to goods from NAFTA
			 countries.
			
